Citation Nr: 1543858	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression and anxiety.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and Augusta, Maine, respectively.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board notes that the Veteran's appeal originally included a claim for service connection for a skin disorder.  However, in a March 2014 rating decision, the RO granted service connection for that disorder and assigned a noncompensable evaluation effective July 25, 2011.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's March 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

In August 2014 and October 2014, the Veteran submitted additional lay statements in support of his claim from his siblings.  The Veteran's representative also provided a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304.  Moreover, the automatic waiver provision applies in this case. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Veterans Benefits Management System only contains records that are duplicative of those in the paper claims file.  As discussed above, a transcript of the Veteran's June 2014 videoconference hearing is of record in Virtual VA.  Virtual VA also includes VA medical records dated from September 2005 to June 2013; however, the RO considered these records in the March 2014 statement of the case.  

The claims for service connection for an acquired psychiatric disorder and for residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the June 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for bilateral hearing loss.  

2.  In a November 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression and anxiety.  The RO notified the Veteran of that decision and of his appellate rights, but he did not appeal or submit evidence or information pertaining to an acquired psychiatric disorder within one year of that decision.  

3.  The evidence received since the November 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression and anxiety.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The November 2006 rating decision denying service connection for depression and anxiety is final.  38 U.S.C.A. §§ 7105(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2006).  

3.  The evidence received since the November 2006 rating decision is new and material, and the claim for service connection for depression and anxiety is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran's representative withdrew the issue of entitlement to service connection for bilateral hearing loss on the record at the June 2014 videoconference hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


II.  Depression and Anxiety

The Veteran previously filed a claim for service connection for depression and anxiety in October 2005, and the RO denied that claim in a November 2006 rating decision.  In that decision, the RO noted that the Veteran's service treatment records were negative for any complaints or treatment for anxiety and depression.  There was also no current diagnosis of depression or anxiety.

The Veteran was notified of the November 2006 rating decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the November 2006 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran subsequently filed an application to reopen the claim in April 2012.  Since the November 2006 rating decision, VA treatment records document treatment for a depressive disorder, to include an inpatient hospitalization for depression in July 2012.  As such, this additional evidence relates to a previously unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for depression and anxiety.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board has determined that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

In the March 2014 statement of the case, the RO indicated that it had performed an electronic review of VA treatment records dated through August 2013.  However, as discussed above, Virtual VA only includes treatment records dated through June 2013.  In addition, in his April 2013 VCAA response and his statements to the March 2014 VA examiner, the Veteran reported treatment at the Boston Vet Center in 2005.  Thus, it appears that there may be relevant, outstanding VA treatment records that should be obtained on remand.

Moreover, the Veteran told the March 2014 VA examiner that he had applied for benefits from the Social Security Administration (SSA), but was denied.  The claims file does not include the decision to deny SSA benefits or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain any available SSA records.

The Board further notes that the Veteran's representative asserted at the June 2014 hearing that his stroke may be secondary to the medication used to treat his acquired psychiatric disorder.  Therefore, the AOJ should ensure that the Veteran is provided adequate notice of what is needed to substantiate a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection for an acquired psychiatric disorder and residuals of a stroke. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request a copy of any decision to grant or deny Social Security Administration benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder or residuals of a stroke.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include records from the Boston VAMC's Causeway Clinic, Jamaica Plain VAMC, West Roxbury VAMC, or Brockton VAMC for treatment since June 2013, as well as treatment at the Boston Vet Center dated since 2005.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders, to include any depression, anxiety, psychosis, or PTSD.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise etiologically related thereto, to include any symptomatology.  In rendering this opinion, the examiner should address the Veteran's assertion that he drank alcohol in service as a form of self-medication.  He or she should also discuss the August 2014 and October 2014 statements written by the Veteran's siblings as to the changes they witnessed in the Veteran following his separation from service.  In addition, the examiner should consider the Veteran's own statements in his April 2013 VCAA response, at the March 2014 VA examination, and in his June 2014 testimony as to in-service onset for intrusive thoughts and depression.  

If the Veteran is diagnosed with psychosis, the examiner should also state whether it is at least as likely as not that the disorder manifested within one of the Veteran's separation from service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with the claim for service connection for residuals of a stroke.  

6.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  This supplemental statement of the case should set forth the provisions of 38 C.F.R. § 3.310.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


